Title: To George Washington from Elbridge Gerry, 7 February 1781
From: Gerry, Elbridge
To: Washington, George


                        
                            Dear Sir,
                            Boston Feby 7. 1781
                        
                        Having lately seen an intercepted Letter of the 20th of November last, written by Mrs Lovell &
                            published in Rivington Gazette, I wish to be indulged on making a few Observations on the Subject.
                        When General Knox was here, he informed me, that the paragraph of the Letter which respected a person’s being
                            "popular", was supposed by some to refer to your Excellency; but the Date of the Letter from whence Mrs Lovell’s quotation
                            was made, being a few Days after the general Election of this Commonwealth, must, I think, convince every attentive
                            Reader, that the paragraph related to a civil officer who was then elected. This will more fully appear to every person
                            acquainted with the Circumstances of the Election itself, the Popularity of the Officer mentioned, & the
                            Preference I publickly gave to his Competitor. If however I could conceive, that your Excellency veiwed the paragraph in
                            the Light first mentioned, I would desire Mrs Lovell, as I have not a Copy of my Letter to him, to send You the original;
                            but should be exceedingly mortified to find, that any Transaction of mine had produced in your Excellency’s Mind, a Doubt
                            of my Friendship towards You.
                        Mr Lovell promised in a former Letter to send me a curious Motion, made by a Gentleman lately from the Army,
                            whom I then supposed to be General Sullivan, but no Mention was made of the purport of the Motion, or that it respected
                            Your Excellency.
                        The paragraph on Mr Lovell’s Letter, subsequent to the Motion, is so enigmatical, that I have no Idea of his
                            Intention, whether favorable or not. indeed, I have no Reason to suppose the latter from his former Conduct, which has
                            ever appeared to me both friendly & respectful to your Excellency; but admitting that he has otherwise expressed
                            himself in the intercepted Letter, surely, the Direction of it to a person unacquainted with the Contents, should not infer
                            a Suspicion of his Want of Friendship for your Excellency. And here a question may arise, whether it is inconsistent with
                            Friendship to receive a confidential Letter containing Strictures on the Conduct of a Friend? the person in this Case who
                            receives the Letter, is in a delicate Situation; for by rejecting the Letter, he looses one Friend, by receiving it, may
                            disaffect the other. Is it not the most eligible Mode of Conduct, under such unfortunate Circumstances, to hear
                            confidentially what one Friend has to say against another, & to endeavour to cure the Animosity by a candid
                            Consideration & State of the Facts? I must confess, that this has been my practice, & it has frequently
                            afforded me an opportunity of restoring the Confidence of contending parties. if nevertheless, any Person however friendly
                            to me, was publickly to reflect on the Character of another Friend, I should think it my Duty as publickly to resent such
                            Conduct.
                        I have been thus explicit on the Subject because I should be exceedingly unhappy to find, that the
                            intercepted Letter had produced in your Excellency’s Mind any unfavorable Sentiments respecting myself; but should this be
                            the Case, I shall still continue to enjoy that disinterested Friendship & Respect, and that affectionate Regard,
                            which I have ever entertained for your Excellency. I remain sir with every Sentiment of Friendship & Esteem your
                            most obd. & very hume Sert
                        
                            E. Gerry
                        
                    